NUMBER 13-07-00622-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


PRINCE IVORY STEWART,                                                                          Appellant,

                                                       v.

THE STATE OF TEXAS,                                                                            Appellee.


                      On appeal from the Criminal District Court
                              of Harris County, Texas.


                                MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                     Memorandum Opinion by Justice Rodriguez

        Appellant, Prince Ivory Stewart, was indicted by the grand jury for the offense of

indecency with a child. See TEX . PENAL . CODE ANN . § 21.11(a)(1) (Vernon 2003). After

Stewart pleaded no contest,1 the trial court found that the evidence presented


        1
           Although the reporter's record shows that Stewart pleaded "no contest" to the charge, at the
revocation hearing, the trial court m istakenly stated that Stewart pleaded "guilty." The judgm ent also
m istakenly recites that the trial court "found [Stewart] guilty" and then sentenced him to deferred adjudication
for five years. The judgm ent further incorrectly states that Stewart "entered a plea of guilty to the offense."
substantiated Stewart's guilt.              At the sentencing hearing, the trial court deferred

adjudication and placed Stewart on community supervision for a term of five years and

assessed a fine of $1,000.                Subsequently, the State filed a motion to revoke the

unadjudicated probation alleging that Stewart violated six terms of community supervision.

Stewart pleaded true to three of the alleged violations, whereupon the trial court revoked

Stewart's community supervision, adjudicated him guilty of the indicted offense, and

sentenced him to confinement for a term of twelve years. Stewart contends, by one issue,

that the trial court abused its discretion in revoking his deferred adjudication community

supervision. We affirm.

                                           I. STANDARD OF REVIEW

         Our review of an order revoking community supervision is limited to the question of

whether the trial court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex.

Crim. App. 2006); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). Under

this standard, all that is essentially required is some evidence to support the trial court's

decision. Davila v. State, 173 S.W.3d 195, 197 (Tex. App.–Corpus Christi 2005, no. pet.).

                                                  II. ANALYSIS

         Stewart argues that the trial court abused its discretion because it "based its

decision to revoke [his] community supervision upon a phantom plea of guilty."2 Stewart

appears to complain that the trial court revoked his community supervision based on the

mistaken belief that Stewart had pleaded guilty to the offense before the trial court deferred



The State acknowledges the discrepancy, and asks that we correct the judgm ent to reflect that Stewart
pleaded "no contest."

         2
            Effective June 15, 2007, a defendant is perm itted to appeal a trial court's decision to proceed to an
adjudication of guilt on the original charge, which "is reviewable in the sam e m anner as a revocation hearing
conducted under Section 21 of this article in a case in which an adjudication of guilt had not been deferred."
T EX . C OD E C R IM . P R O C . A N N . art. 42.12, § 5(b) (Vernon Supp. 2007); Drugan v. State, 240 S.W .3d 875, 878
n.1 (Tex. Crim . App. 2007).
                                                          2
adjudication. However, based on our review of the record, the trial court proceeded to

revoke Stewart's community supervision only after Stewart pleaded "true" to three

allegations in the State's amended motion to revoke. After Stewart pleaded "true" to the

State's allegations, the trial court found that there was sufficient evidence to support the

State's motion "by a preponderance of the evidence or greater." See id. (providing that in

a revocation proceeding the State must prove by a preponderance of the evidence that the

defendant violated a condition of community supervision as alleged in the motion to

revoke). Stewart's pleas of "true" to three of the violations alleged by the State are

sufficient to support the trial court's revocation of his community supervision. See Cole v.

State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979) ("[A]ppellant's plea of true, standing

alone, is sufficient to support the revocation of probation."); Jones v. State, 112 S.W.3d
266, 268 (Tex. App.–Corpus Christi 2003, no pet.) ("Pleas of true, standing alone, support

revocation of community supervision."). Therefore, we conclude that the trial court did not

abuse its discretion when it revoked Stewart's community supervision. See Rickels, 202
S.W.3d at 763. We overrule Stewart's sole issue.

                                     III. CONCLUSION

       We modify the trial court's judgment to reflect that appellant pleaded "no contest"

to the offense, and we affirm the trial court's judgment as modified. See TEX . R. APP. P.

43.



                                                 NELDA V. RODRIGUEZ
                                                 Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 21st day of August, 2008.

                                             3